Citation Nr: 1113411	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-15 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for acne.

2. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1977 to December 1986 and from July 2002 to July 2003. 

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The rating decision denied entitlement to service connection for headaches and granted entitlement to service connection for acne, effective July 7, 2003, with a noncompensable rating.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ) in December 2008. A transcript is of record. 

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's acne is manifested by deep inflamed nodules or pus-filled cysts. 


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable disability rating for acne are not met. 38 U.S.C.A. §§ 1155, 5701 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.118, Diagnostic Code 7828 (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).


The claim for an initial increased rating for acne is based on receipt of a notice of disagreement. VA has no duty to provide further notice upon receipt of a notice of disagreement. 38 C.F.R. § 3.159(b)(3)(i) (2010); see Dingess, 19 Vet. App. at 490 (stating that "once a decision awarding service connection, a disability rating, and an effective date has been made, notice has served its purpose, and its application is no longer required because the claim has already been substantiated"). 

VA has complied with its duty to assist the Veteran in gathering evidence to substantiate her claim. All available service records and authorized and available private treatment records are associated with the claims folder. The Veteran was afforded VA QTC examinations of the skin in June 1999, April 2000, January 2005, and January 2008. The examination reports are adequate for rating purposes because the examiner addressed aspects referred to by the VA rating criteria and provided rationales for all opinions given. 

A March 2009 Board remand indicated that there might be relevant outstanding records for private dermatological treatment from a Dr. Hwang. The Veteran submitted a May 2009 statement indicating that requested information for these records was attached. Treatment records from Dr. Hwang from 2003 and 2004 are associated with the claims folder.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Increased Rating

The Veteran asserts that she is entitled to an initial compensable rating for acne because the disability is ongoing and will require treatment for the rest of her life. For the reasons explained below, the Board finds that the preponderance of the evidence is against a finding that the Veteran's acne consists of deep inflamed nodules and/or pus-filled cysts.Accordingly, the Board finds that a compensable disability rating for service-connected acne is not warranted. See 38 C.F.R. § 4.118, Diagnostic Code 7828; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Veteran's acne is rated under Diagnostic Code 7828, which provides: a zero-percent disability rating is assigned for superficial acne (comedones, papules, pustules, superficial cysts) of any extent; a 10-percent disability rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck; and a 30-percent disability rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck. 38 C.F.R. § 4.118, Diagnostic Code 7828.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). The Board finds that a staged rating is not appropriate in this case.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert, 1 Vet. App. at 55. If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms which support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran is already in receipt of service connection for acne, but the Board notes that acne was treated throughout military service. There is no evidence in the Veteran's service treatment records indicating that any skin disability treated in service consisted of deep inflamed nodules and/or pus-filled cysts. 

The Veteran filed a claim to reopen for entitlement to service connection for a skin disability in May 2004. 

A January 2005 QTC examination report includes the Veteran's reported 25-year history of skin irritation on the face. The Veteran reported flares of dark spots about five times a month, lasting from three to five days. Her general appearance was noted to be normal. The examiner noted acne-type lesions on the face, some of which were dark, with no ulceration, crusting, or exfoliation. The lesions were found to cover less than five percent of the Veteran's face and neck and less than five percent of her entire body. The examiner noted that no tissue loss, induration, or limitation of motion was present. The examiner determined that the skin lesions were not associated with any systemic diseases. The Board finds no reason to doubt the competency or credibility of the examiner in making these medical findings and assigns significant probative value to this report. See Buchanan, 451 F.3d at 1331.

A January 2008 QTC examination report indicates that the Veteran reported skin disease involving the face, neck, and back, consisting of itching, crusting, black spots, and bumps. The Veteran reported that these symptoms occur constantly and are treated topically. She reported no exudation, ulcer formation, or shedding. Upon examination, the examiner noted that no scars were present and that the Veteran's acne was superficial, consisting of comedones, papules, and pustules. This condition was found to cover five percent of the face and neck and one percent of the body. The examiner noted that the Veteran's skin disease did not manifest with ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion, and that the skin disease was not related to a systemic disorder. The Board finds no reason to doubt the competency or credibility of the examiner in making these medical findings and assigns significant probative value to this report, particularly to characterization of the Veteran's acne as "superficial." See Buchanan, 451 F.3d at 1331. While the examiner noted that "pustules" were present, he did not characterize these pustules as deep or as cysts. "Pustules" are included in the rating criteria for superficial acne. See 38 C.F.R. § 4.118, Diagnostic Code 7828.

At a December 2008 Board hearing, the Veteran reported that her acne "comes and goes" and can be treated with over-the-counter medications. The Veteran, as a layperson, is competent to report the easily observable symptoms of acne, but she is not competent to characterize her symptoms according to medical criteria. The Board finds no reason to doubt the Veteran's credibility with regard to contentions made at the December 2008 Board hearing. The hearing transcript does not indicate that the Veteran asserts her acne is "deep" or consists of deep inflamed nodules and/or pus-filled cysts. See 38 C.F.R. § 4.118, Diagnostic Code 7828. Because the Veteran's assertions do not refer to the objective symptoms under which VA rates acne, her assertions are not of significant weight in deciding the claim. See Buchanan, 451 F.3d at 1331.

An August 2009 VA dermatology consultation report indicates that the Veteran's acne presented with "a few scattered flesh colored papules" (five to six) "on face as well as hyperpigmented macules." The report indicates that "no pustules [were] noted." The Board finds no reason to question the competency or credibility of findings in this report and assigns them significant probative value in deciding the claim. See Buchanan, 451 F.3d at 1331. The Board determines that, while the report does not characterize the Veteran's acne as "superficial," it describes a superficial condition. See 38 C.F.R. § 4.2. Notably, no deep inflamed nodules or pus-filled cysts were observed.

In April 2009, the Veteran submitted copies of treatment records from a private dermatologist, Dr. Hwang. These records contain dermatological treatment from 2003 and 2004. Nothing in these records indicates acne consisting of deep inflamed nodules and/or pus-filled cysts. While the Board finds no reason to doubt the competency or credibility of this medical evidence, it is not of significant probative value because the records do not contain descriptions of the Veteran's acne. See Buchanan, 451 F.3d at 1331.

The claims file does not contain any medical or lay evidence indicating that the Veteran's acne consists of deep inflamed nodules and/or pus-filled cysts. As such, the Board finds that entitlement to a compensable schedular disability rating for the Veteran's service-connected acne is not warranted.

The Board notes that the regulations provide that, in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability may be approved, provided the case presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2010).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service- connected acne is inadequate. A comparison between the level of severity and symptomatology of the Veteran's acne with the established criteria found in the rating schedule for acne shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, particularly since the rating criteria for a noncompensable rating for acne contemplates comedones, papules, pustules, and superficial cysts. 38 C.F.R. § 4.118, Diagnostic Code 7828.  

The Board observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as 'governing norms.'  The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran nor her representative. The record does not show that the Veteran has required frequent hospitalizations for her acne and there is no evidence of marked interference with employment due to the disability. 

In short, there is nothing in the record to indicate that the Veteran's service-connected acne causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) the Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is "part and parcel" of a claim for an increased rating.  Because the Veteran has not made any allegations of unemployment due to her service-connected disabilities and because the evidence does not suggest that the Veteran is unable to work due to her service-connected disabilities, the Board has not inferred a claim for entitlement to a TDIU.

Accordingly, the preponderance of the evidence is against the claim, and it must be denied. See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial compensable disability rating for acne is denied. 

REMAND

The Veteran served on active duty from September 1977 to December 1986 and from July 2002 to July 2003. Review of the record reveals that the Veteran experienced headaches during a period of active duty. In October 1980, the Veteran sought treatment for a headache, which had lasted four to five days. She reported a similar episode of constant pain about a month prior. The military examiner diagnosed her with a tension headache and prescribed medication for treatment. In April 1981, the Veteran reported left temporal parietal headaches with accompanying gastrointestinal symptoms. The Veteran reported that she had been treated for the same problem before.

Additionally, other headaches are documented in service treatment records after the Veteran's initial period of active military service ended in December 1986. Specifically, a July 1988 service treatment record shows treatment for a headache, which had lasted three days. The examiner diagnosed sinusitis. Also, a June 1993 service treatment record indicates that the Veteran sought refill of medication prescribed to treat chronic headache. Finally, an undated record filed with the Veteran's service treatment records also shows examination for headache. The Veteran reported headaches about two times per week. There is a note that the character of headaches has not changed over the past 13 years. Although this record is undated, it appears to be from 1993 as the record indicates that the Veteran was 35 years old at the time of examination, the same age she was noted to be in a June 1993 service treatment record. 

As noted above, the Board remanded this claim in March 2009 and directed the RO/AMC to determine all periods of active and inactive duty for training. The Board instructed the RO/AMC to schedule the Veteran for a VA examination if the record reflected that headaches were incurred during active duty or a period of active duty for training, or that headaches were due to an injury incurred during a period of inactive duty for training. 

The RO/AMC conducted some development to obtain service treatment records for the Veteran's National Guard and/or Reserve duty.  However, the RO/AMC never determined the Veteran's periods of active duty for training and inactive duty for training.  Moreover, even though the Veteran's service treatment records showed instances of headaches, the RO/AMC also failed to obtain a VA examination on remand as instructed.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) (finding that VA has a duty to schedule a VA examination when the evidence reflects it may substantiate a claim for entitlement to service connection).

The law provides that the Board is obligated by law to ensure that the RO/AMC complies with its directives, as well as those of the appellate courts, and that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). Therefore, the Board finds that a remand is required to comply with the directives of the Board's March 2009 remand.

The Board observes that service treatment records reflect that the headaches experienced/reported by the Veteran do not appear to be due to trauma or injury. Therefore, they must be considered part of a disease process and are only eligible for service connection if incurred during a period of active duty or active duty for training. See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOGCPREC 86-90, 56 Fed. Reg. 45,712 (1990).  It is therefore critical that the RO/AMC determine the Veteran's periods of active duty for training (if any) so that a determination can be made if any of the headache complaints documented in service treatment records after the Veteran's initial period of active duty service occurred during period of active duty for training.

Accordingly, the case is REMANDED for the following actions:


1. The RO/AMC should determine all periods of active military duty and active duty for training for the Veteran.  The RO/AMC must make a specific finding which describes all periods of active duty for training.  If the Veteran has no periods of active duty for training, the RO/AMC must explicitly state this.

2. The RO/AMC must schedule the Veteran for a VA examination by a medical examiner with appropriate expertise in headache disorders. The purpose of the examination is to determine whether the Veteran's current headaches are etiologically related to headaches experienced during active duty or active duty for training (or any other aspect of these periods of service), as determined and set forth by the RO/AMC.

The following guidelines must govern the examination:

a. The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report. 

b. The examiner must set forth a detailed report of all current manifestations of the Veteran's headaches. 

c. For each headache disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not that the Veteran's current headache disability is etiologically related to a disease process (including sinus headaches, tension headaches, and migraines) incurred during a period of active duty or active duty for training.

d. The examiner must consider the Veteran's lay testimony regarding her symptomatology during and since service and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the history provided by the Veteran. 

e. If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

f. In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file. If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

3. The RO/AMC must readjudicate the claim. If the benefit sought remains denied, the RO/AMC must provide the Veteran and her representative with a supplemental statement of the case and an appropriate period of time for response. 

4. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until she is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


